Larkin, J.
This is an appeal from a decision of the Workmen’s Compensation Board, filed May 30, 1974, which held that the employee’s death was a result of a myocardial infarction, was brought about by undue stress and strain beyond the ordinary wear and tear of life and, thus, constituted an accident arising out of and in the course of his employment.
Decedent had a history of heart disease and prior myocardial infarctions which required hospitalization in 1963, 1968 and 1969 and, when last seen by his physician in August, 1971, his condition was described as satisfactory. He was employed as an assistant elementary principal by a central school district and had been so employed for six years. September 7, 1971, the day before the pupils were to return to school, was teacher orientation day. Decedent’s secretary testified that he had a busy and tiring day but that he “seemed to be relaxed and did not complain of feeling ill”. Decedent left the school at approximately 4:30 p.m. in his automobile and some two hours later, at about 6:30 p.m., he was found dead in a public washroom in a park some nine miles from the school. The park was on a direct route between the school and the decedent’s home. There was no autopsy, but the cause of death was listed by decedent’s attending physician as myocardial infarction and arteriosclerotic heart disease.
A heart injury such as in the instant case, when brought on by overexertion or strain in the course of daily work, is compensable even though a pre-existing pathology may have been a contributing factor (Matter of Masse v Robinson Co., 301 NY 34). Excessive strain in work may be found to have existed although the work performed “which precipitates the heart attack is of the same general type as that in which he is regularly involved” (Matter of Schechter v State Ins. Fund, 6 *238NY2d 506, 510). Even in the case of a man with an insufficient cardiac reserve, if the actual work done is found by substantial evidence to have precipitated a cardiac event which caused death, a sufficient factual relationship may be found between the strain of the work and the result to be deemed an accident within the scope of the Workmen’s Compensation Law (Matter of McCormick v Green Bus Lines, 29 NY2d 246).
Although the decedent’s activities, as evidenced by this record, may just as well have been found to have been routine and not precipitous of excessive strain, the board found that the decedent’s work activities on the day in question involved undue stress and strain, beyond the ordinary wear and tear of life, which aggravated claimant’s pre-existing coronary condition and caused his death. There is substantial evidence in this record to support the finding by the board which should not be disturbed (Matter of Currie v Town of Davenport, 37 NY2d 472). The resolution of conflicting medical opinion as to the casual relationship also falls within the fact-finding power of the board and, when supported by substantial evidence in the record, the board’s determination must be sustained (Matter of Prue v Empire Scrap Metals, 32 AD2d 680; Matter of Trgo v Harris Structural Steel Corp., 13 AD2d 856).
The decision should be affirmed, with costs to the Workmen’s Compensation Board.